Citation Nr: 1342527	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-10 783	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for right foot disability claimed as pes planus. 

2.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg

INTRODUCTION

The Veteran served on active duty from November 1975 to August 1980, from November 1986 to November 1991, and from October 2004 to January 2006.  The Veteran also had service with the Army National Guard and Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO, inter alia, denied service connection for right foot disability, left foot disability, and chronic sinus problems.  In July 2006, the Veteran filed a notice of disagreement (NOD) with respect to each of these issues.  A statement of the case (SOC) addressing each of these issues was issued in January 2007, and the Veteran filed a substantive appeal as to all of these issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007.  

In December 2010, the Board, inter alia, remanded the claims for service connection for right foot disability, left foot disability, and a sinus disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

These claims were again remanded by the Board to the RO via the AMC in February 2013.  Following this development, in a May 2013 rating decision, the RO/AMC awarded service connection for chronic sinusitis, resolving the claim for service connection for chronic sinus problems.  In June 2013, the RO/AMC issued a supplemental SOC (SSOC), reflecting continued denial of the claims for service connection for right foot and left foot disability remaining on appeal.  

Additional evidence was received at the Board following this SSOC in June 2013, and the Veteran's representative indicated the Veteran waived initial consideration of this evidence by the RO/AMC in a September 2013 brief.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As pes planus was noted at entrance to the Veteran's second period of active service, this disability is deemed to have pre-existed that period of service; there is no persuasive evidence that pre-existing pes planus underwent an increase in severity during the Veteran's second period of active service, or that even suggests that the disability was permanently worsened beyond natural progression during or as a result of that period of service.

3.  Although the Veteran currently asserts continuous symptoms associated with right and left foot disabilities since service, these assertions have been inconsistent and are not deemed credible.

4.  The only competent, probative opinion on the question of whether there exists a nexus between current right foot disability other than service-connected degenerative joint disease of the first MTP joint of the right foot, to include pes planus, and service weighs against the claim. 
 
5.  The only competent, probative opinion on the question of whether there exists a  nexus between any current left foot disability and service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability claimed as pes planus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309(a) (2013).  

2.  The criteria for service connection for a for a left foot disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a January 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the January  2006 letter-which meet the content of notice requirements described in Pelegrini-also meet the VCAA's timing of notice requirement.  

Post rating, a December 2010 letter met the content of notice requirements described in Dingess/Hartman.  After issuance of the December 2010 letter, April 2012 and June 2013 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's Service Treatment Reports (STRs) and post-service private and VA treatment records.  In this regard, and as requested in the February 2013, the AMC contacted the Veteran by letter dated in March 2013 and asked him to submit any additional relevant evidence and complete an enclosed release in order to allow the AMC to obtain any additional private records to be obtained that he might identify.  The Veteran replied to this letter by submitting additional evidence in April 2013.  In addition and as previously indicated, additional evidence was also received at the Board in June 2013.  (The Board notes also that the AMC obtained the additional service department records previously requested in the December 2010 remand.)  The Board find that ho further RO action on either claim, prior to appellate consideration, is required. 

The Veteran was also afforded a VA examination in April 2013, the reports from which, as requested in the February 2013 remand, reflect a review of the claims file, history provided by the Veteran, and an opinion as to whether he has any current foot disability as a result of service that was preceded by a physical examination of the Veteran.  On this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO/AMC action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that all of the evidence of record, to include in the Veteran's paper claims file and the paperless, electronic (Virtual VA) file, has been reviewed.  (The Virtual VA file contains the previously referenced September 2013 brief submitted by the Veteran's representative, a copy of which has been physically added to the record, but no other pertinent information that is not physically of record.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to each claim.

The Veteran's central argument with respect to his claims for service connection for foot disability-in particular, bilateral pes planus, or flat feet-is that the disability, was incurred due to the rigors of his periods of service.  [The Board notes that service connection has been granted for degenerative joint disease of the first MTP joint of the right foot, and the analysis below with respect to the right foot will focus on the nature and etiology of  right foot disability other than that for which service connection has already been granted.] 

In his original claim for benefits filed in January 2006-apparently, concurrently with the end of his last period of active duty that ended in that month-the Veteran reported that he incurred pes planus in both feet during service beginning in January 2005, and that he was treated for such disability during service in 2005.  In subsequent correspondence received in February 2006, the Veteran reported that he had been required to wear arch supports for the previous nine years. 

Review of the STRs from the Veteran's first period of active duty reflect treatment for blisters of both feet in August 1976 and a sprained achilles tendon in the right foot in October 1978.  A July 1986 enlistment examination conducted prior to the Veteran's second period of active duty reflected what was described as moderate asymptomatic pes planus.  The STRs from the second period of active duty showed treatment for a puncture wound to the left foot from May 1987 to July 1987 and bilateral plantar warts from November 1977 to February 1988.  Reports from the September 1991 separation examination from the Veteran's second period of active duty reflected a negative examination of the feet and a negative medical history for "foot trouble." 

An examination of the feet for reserve duty purposes in August 1997 showed calluses on the dorsum of both feet.  A report of medical history collected for reserve duty purposes in February 2002 showed the Veteran reporting fallen arches and plantar fasciitis in both feet.  He also indicated therein that he used arch supports for both shoes.  A December 2005 medical assessment completed shortly prior to separation from the Veteran's third period of active duty also showed the Veteran reporting flat feet that required arch supports and that he had "problems" with his feet. 

Reports from a March 2006 VA examination of the feet, with the claims file not having been provided to the examiner for review, included reports from x-rays that showed degenerative joint disease of the first MTP joint on the right.  (As indicated, service connection for degenerative joint disease of the first MTP joint of the right foot was granted by the June 2006 rating decision.).  The examiner stated that the x-ray did not show pes planus.  At this examination, the Veteran reported that he used bilateral orthotics and had constant pain in his feet.  The physical examination (aside from tenderness in the service connected right toe) was negative with no corns, calluses, or edema noted, although the arches were said to show a "slight" decrease in standing.  The diagnosis, in addition to the service connected degenerative joint disease in the right foot, was that the "[o]bjective data does not support a diagnosis of bilateral pes planus." 

Notwithstanding the lack of a diagnosis of pes planus following the March 2006 VA examination, a VA podiatry clinic report dated in May 2007 reflected a diagnosis of pes planus, as well as hallux limitus with osteoarthritis on the left and chronic plantar fasciitis.  In addition, a January 2008 private clinical record noted that plantar fasciitis from pes planus was "acting up" and it was recommended that the Veteran use his shoe inserts.  Finally, a March 2008 VA surgical report indicated a diagnosis of hallux rigidus with a dorsal bunion of the right foot and that the Veteran underwent a silver bunionectomy of the right foot at that time.

The claims file containing the clinical history as summarized above was provided to a VA examiner in April 2013 and, as documented in the reports from this examination and an addendum opinion filed later in that month, was reviewed by the examiner.  The examination reports also document a medical history provided by the Veteran, in which he reported a gradual onset of foot pain in 1975 during service which he attributed to extensive running in combat boots.  He reported that he received no treatment for his feet during service but that he has suffered from bilateral foot pain since service.  A bunionectomy in 2009 with an additional diagnosis at that time of plantar fasciitis was also reported.  The Veteran described symptoms of intermittent plantar pain brought about by standing, and that he currently had difficulty standing for prolonged periods of time. 

On examination, degenerative or traumatic arthritis was said to be present in the right foot (apparently a reference to the arthritis of the first MTP joint of the right foot, for which service connection has been granted), and following the examination, the examiner concluded that it was less likely than not that the Veteran had a foot disability that was the result of service.  In providing his rationale, and after noting that the claims file only demonstrated moderate pes planus on enlistment (for which the examiner found no evidence), a puncture wound to the left foot, and planter warts, the examiner concluded that "[t]here is no evidence[of] any chronic foot condition with its onset during military service."   

Applying the pertinet legal criteria to the facts summarized above, the Board first notes first that of particular significance to the adjudication of the claims is the fact that, in connection with the April 2013 VA examination, the examiner had the benefit of review of the clinical evidence of record, to include the STRs and post-service clinical evidence, as well as the history reported by the Veteran.  There is no medical evidence or opinion of record contradicting the conclusion reached by the VA examiner following the April 2013 VA examination on the question of whether there exists a medical nexus, or relationship, between a current foot disability-other than his already service-connected DJD of the first MTP joint of the right foot-and service, and there is otherwise no medical evidence even suggesting such a relationship.  

As for the Veteran's own assertions and those of his representative, the Board acknowledges that these individuals, as laypersons, are certainly competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, to the extent the Veteran's assertion as to continuing foot problems from service to the present time are considered competent, they are of questionable credibility, given his inconsistent medical history.  In this regard, while he reported an onset of foot problems during his third period of active duty in January 2005 on his original claim for benefits filed in January is 2006, the Veteran reported an onset of foot problems during his first period of active duty in 1975 to the VA examiner in April 2013.  Such inconsistency does not support a positive determination as to the Veteran's credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board also that as moderate asymptomatic pes planus was noted on the examination conducted at entrance to the Veteran's second period of active duty, the presumption of soundness with respect to this period of service is not for application and the Veteran's pes planus is deemed to have pre-existed this period of service.  Having disclosed the presence of a pre-existing disability, the Board must determine whether there was any measured worsening of the disability during the Veteran's second period of service and, if so, whether such worsening constitutes an increase in underlying disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

In this case, the Veteran is not entitled to a presumption of aggravation because there is no credible evidence that his pre-existing pes planus underwent any increase in severity during the second period of active duty.  As indicated, while the STRs from the second period of active duty showed treatment for a puncture wound to the left foot from May 1987 to July 1987 and bilateral plantar warts from November 1977 to February 1988, they do not reflect treatment for pes planus, and the reports from the separation examination from the Veteran's second period of active duty reflected a negative examination of the feet and a negative medical history for foot problems.  Furthermore, the record also includes no medical comment or opinion even suggesting that the Veteran's pre-existing pes planus was permanently worsened-much less, permanently worsened beyond natural progression-during or as a result of the Veteran's second period of active duty.  The current record includes no such comment or opinion, and neither the Veteran nor his representative has presented or even identified any such comment or opinion.  

Furthermore, to whatever extent that assertions by the Veteran and/or his representative are being advanced to actually establish service incurrence or aggravation-i.e., permanent worsening beyond natural progression-such attempt must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of any current foot disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically,  medical nexus to service, to include on the basis of aggravation-have no probative value.  Accordingly, the Veteran can neither support his claim, nor counter the negative medical evidence of record, on the basis of lay assertions, alone.

For the foregoing reasons, the Board concludes that the claims for service connection for the right and left foot disabilities at issue must be denied.  In reaching the decision to deny these claims, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  Unfortunately, however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   



ORDER

Service connection for a right foot disability claimed as pes planus is denied. 

Service connection for a left foot disability is denied.   




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


